Appeal by the People from so much of an order of the Supreme Court, Kings County (Donnelly, J.), dated March 17,1980, as granted defendant’s motion, made pursuant to CPL 330.30, to set aside a jury verdict finding him guilty of murder in the second degree and criminal possession of a weapon in the second degree, and dismissed the indictment against him. Order affirmed insofar as appealed from. The defendant was convicted, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree. Criminal Term set aside the verdict and dismissed the indictment (CPL 330.30). The case against the defendant was entirely circumstantial. The question is whether the finding of guilt is consistent with, and flows naturally from, the proof. The test, additionally, is whether the facts as a whole “exclude ‘to a moral certainty’ every reasonable hypothesis of innocence” (People v Benzinger, 36 NY2d 29, 32; see, also, People v Cleague, 22 NY2d 363, 367; People v Suffern, 267 NY 115, 127; People v Burdick, 66 AD2d 459). Thus, the test insures that the jury does not “leap logical gaps in the proof offered and draw unwarranted conclusions based on probabilities of low degree” (People v Benzinger, supra, p 32). The case against the defendant fails in the light of this test. The death of the victim occurred as the result of wounds inflicted by a shotgun blast outside a “disco”. One Samuel Wysinger was apparently the person who fired the shotgun. The defendant was portrayed as *858Wysinger’s accomplice. But the proof, under these circumstances, must establish that the defendant formed a design to kill the victim (People v Monaco, 14 NY2d 43, 45). There is nothing in the record to show, save that the defendant was in the company of Wysinger prior to the deed, that the defendant participated in the homicide. Flight of the defendant afterwards is equivocal; it is not inconsistent with innocence. Nor is the evidence that Wysinger had a motive to kill the victim, or that the defendant may have been carrying a revolver as he fled, enough to show that the defendant had intended to kill. Accordingly, we find the proof insufficient to prove the defendant’s guilt of murder in the second degree. As to the possession of a weapon, the evidence did not support a finding beyond a reasonable doubt that the defendant had possessed a gun. We therefore affirm. Hopkins, Titone and Laser, JJ., concur.